Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,713,563 to Kondoh et al. (hereafter Kondoh) in view of US PG Pub. 2015/0301850 A1 to Jeong et al. (hereafter Jeong).
Kondoh was cited in applicant’s IDS filed on 12/13/19.

As to claim 1, Kondoh teaches the invention substantially as claimed including a computer system, comprising: 
a memory configured to store at least instructions of routines of a predefined set of domains [execution modes and associated instructions inherently stored in a memory, col. 7, lines 35-40; Fig. 1, memory 120]; and
a processor coupled with the memory, the processor comprising a hypervisor status register, the processor configured to store a value in the hypervisor status register, the value configured to identify whether or not an operating hypervisor is present in the computer system [CPU coupled to the memory, an XVSCR.MD register in the CPU, wherein the XVSCR.MD register holds a value of one bit; the value of which decides whether an operating mode is a virtual machine manager mode (XVS Mode) hence an indication of the presence of a VMM, col. 7, line 45-col. 8, line 5; and Fig. 1, CPU 100, Memory 120, XVSCR.MD 150].

Kondoh does not specifically teach a value in the hypervisor status register configured to be stored during a power up process of the computer system identifying whether or not an operating hypervisor is present in the computer system.  However, Jeong teaches setting a flag value VIRT_FLAG and subsequently booting or rebooting a machine into hypervisor mode based on the flag value [paragraph 84, lines 3-5; paragraphs 87 and 89; Figs 7 and 10]. (Note: power up process broadly interpret as the process of initiating or preparing or transitioning into a hypervisor mode of operation (i.e. not as a booting sequence or bootstrap process))

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kondoh and Jeong to 

As to claim 2, Kondoh as modified teaches the invention substantially as claimed including wherein the predefined set of domains comprises at least one of a domain for hypervisor, a domain for operating system, or a domain for application, or any combination thereof; and wherein the domains have no predefined levels of trust [operating modes such as user mode, Priv Mode and XVS Mode having various levels of resource access/restrictions, col. 7, line 25-col. 8, line 5].

As to claim 3, Kondoh as modified teaches the invention substantially as claimed including wherein the processor is further configured to customize operations in the processor according to the value stored in the hypervisor status register [XVSCR.MD register value determines mode of operation having specific access/restrictions to resources, see column 7, lines 25-65].

As to claim 4, this claim is rejected for the same reason as claim 1 above. Furthermore, Kondoh as modified teaches the value stored in the hypervisor status register is not adjustable outside of the power up process [Jeong, booting into a hypervisor mode and deletion of hypervisor image is done during start up process, paragraphs 84 and 89]. 

As to claims 5-6, Kondoh as modified teaches the invention substantially as claimed including wherein the processor is further configured to customize address translation operations in the processor according to the value stored in the hypervisor status register; wherein the processor is configured to use a virtual machine identifier in address translation when the 

As to claim 7, Kondoh as modified does not specifically teach the limitations as claimed.  However, Kondoh teaches a user mode are taken according to a value of an XVSVMID.VMID register, wherein the user mode is a mode that a typical application program (i.e. a user program) runs [Col. 7, lines 34-35; Col. 8, lines 2-5 and Fig. 1].  Furthermore, it is well known in the art to not that address translation or resolution in a system without a hypervisor or virtualization does not necessitate the use of identifier of a virtual machine.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a well-known feature as a matter of design choice.

As to claims 11-14, these claims are rejected for the same reason as claims 1-7 above.

As to claims 16-19, Kondoh as modified teaches the computer system as recited in claims 1-7, therefore Kondoh teaches the processor for implementing the system.


Claim(s) 8-10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh in view of Jeong and further in view of US PG Pub. 2021/0240619 to Earnshaw.

As to claims 8-10, Kondoh as modified teaches the invention substantially as claimed including wherein the processor is configured to trap an operation performed in execution of an operating system running in a virtual machine in generating a page table entry mapping a virtual address page to a physical address page, when the hypervisor status register indicates that an operating hypervisor is present in the computer system; to execute a routine of the hypervisor to identify a physical address page corresponding to the virtual address page in the virtual machine, in response to the operation of the operating system running in the virtual machine is trapped [a translation look aside buffer (TLB) constituting the MMU holds address translation settings for translating a virtual address, which is an address for access issued by the execution section (EXEC), into a physical address, Col. 8, line 59-Col. 9, line 13; and Figs. 1 and 3; transfer of control to/from guest O/Ses to VMM, Col. 18, lines 16-37; interrupt processing and transfer of control from guest O/Ses to VMM, Fig. 21 and corresponding text].  Kondoh as modified does not specifically pseudo-physical address page and modify the page table entry mapping the virtual address page to the pseudo-physical address page into a page table entry mapping the virtual address page to the physical address page.  However, Earnshaw teaches a two-stage address translation, a first stage from the virtual address to an intermediate physical address under control of a first set of page tables set by the operating system, and a second stage from the intermediate physical address to physical address under control of a second set of page tables controlled by a hypervisor [paragraph 61, lines 4-10].   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combine the teaching of Kondoh, Jeong and 

As to claim 15, this claim is rejected for the same reason as claims 8-10 above.

As to claim 20, this claim is rejected for the same reason as claims 8-10 above.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/QING YUAN WU/Primary Examiner, Art Unit 2199